Exhibit 99.2 Management’s Discussion and Analysis The following discussion is a review of the financial performance and position of Claude Resources Inc. (“Claude” or the “Company”) as at September 30, 2010 compared to December 31, 2009 and the results of operations for the three and nine months ended September 30, 2010 compared with the corresponding periods of 2009. This discussion is the responsibility of Management and the information within this Management’s Discussion and Analysis is current to November 5, 2010.The Board of Directors approved the disclosure presented herein.The discussion should be read in conjunction with the Company’s 2009 annual Management’s Discussion and Analysis and 2009 annual audited consolidated financial statements and notes thereto. All amounts are expressed in Canadian dollars, except where otherwise indicated. Note To Investors For ease of reference, the following factors for converting metric measurements into imperial equivalents are provided: To Convert from Metric To Imperial Multiply by Metres Feet (ft.) Kilometres (km) Miles Tonnes Tons (2,000 pounds) Grams Troy Ounces Hectares Acres Overview Claude Resources Inc. is a gold producer with shares listed on both the Toronto Stock Exchange (TSX-CRJ) and the NYSE Amex (NYSE Amex-CGR).The Company is also engaged in the exploration and development of gold mineral reserves and mineral resources. The Company’s entire asset base is located in Canada.Its main revenue generating asset is the 100 percent owned Seabee gold operation, located in northern Saskatchewan. Claude also owns 100 percent of the 10,000 acre Madsen Property in the prolific Red Lake gold camp of northwestern Ontario and has a 65 percent working interest in the Amisk Gold Property in northeastern Saskatchewan. mission and vision The Company’s mission is to create significant shareholder value through gold exploration and mining.Its vision is to be valued by all stakeholders for its ability to discover, develop and produce gold in a safe, environmentally responsible and profitable manner. goals and key performance drivers - Measuring the Company’s Results The Company’s goals and key performance drivers include: • Increasing its resource base through aggressive exploration programs; • Improving operating margins at the Seabee Operation; • Strengthening the Balance Sheet and maintaining liquidity in order to reduce financial risk; • Consider strategically attractive opportunities and accretive transactions; and • Ensuring that the Company’s share price reflects underlying value. Management’s Discussion and Analysis (in millions of CDN dollars, except as otherwise noted) Increasing Claude’s Resource Base Through Aggressive Exploration Programs During 2009, the Company achieved its objective of increasing its resource base.In conjunction with SRK Consulting (Canada) Inc. (“SRK”), the Company filed a National Instrument 43-101 mineral resource evaluation for the Madsen Mine during the fourth quarter of 2009.The statement outlined Indicated Resources of 928,000 ounces of gold at 0.26 ounces per ton or 8.93 grams of gold per tonne and Inferred Resources of 297,000 ounces of gold at 0.34 ounces per ton or 11.74 grams of gold per tonne.The National Instrument 43-101 Technical Report was filed on January 20, 2010. As a follow-up to the 2009 Exploration Program, Claude has outlined between $10.0 and $12.0 million to support extensive exploration programs at the Company’s Seabee, Madsen and Amisk Properties during 2010.Success from these programs should serve to further extend the mine life at Seabee, potentially improve the project economics at the Madsen Project and further increase the Company’s total resource base. At the Madsen Property, Claude’s objective is to fully assess the potential for high grade gold mineralization while continuing to de-water the Madsen shaft to provide additional underground exploration access.Phase I underground drilling of the 8 Zone program, from the 10th level, has confirmed high grade mineralization 450 feet (1) down plunge of the historic mine infrastructure as well as identifying the potential for the development of parallel footwall lenses.In preparation for Phase II of the underground 8 Zone drill program from the 16th level, which is planned to begin in the first quarter of 2011, shaft dewatering and remediation remains a top priority for Management. (1)Historically, Madsen results have been reported in ounces per ton and feet (imperial). The 2010 drill program at Madsen plans to continue with preparations for Phase II underground drilling on the 8 Zone plunge and strike extensions as well as surface drilling on the Austin Tuff Extension, Starratt Olsen Footwall, Russett Lake, McVeigh and the 8 Zone up-plunge targets. At the Seabee Operation, the Company has focused its gold exploration efforts on drilling at Seabee Deep and on continued development of satellite ore bodies.This includes the Santoy 8 Project which is expected to commence commercial production during the first quarter of 2011 and will provide supplemental feed for the Seabee Operation’s central Milling Facility.Throughout 2010, intercepts from Seabee Deep have demonstrated grades above the historical average, are in close proximity to existing development and infrastructure and represent a near term opportunity to enhance production grades for the remainder of 2010 and into 2011. The Amisk Gold Property is located 20 kilometres southwest of Flin Flon, Manitoba and hosts the Amisk-Laurel Gold Deposit, the past-producing Monarch Mine as well as a large number of gold occurrences and prospects.At 13,644 hectares, this gold and silver exploration property is one of the largest land positions in the prolific Flin-Flon mineral district.The property consists of 85 mineral dispositions in the Amisk Lake area.Claude is the operator of a 65:35 Joint Venture with St. Eugene Mining Corporation and in 2010 initiated a winter exploration drill program on the property. In the second quarter of 2010, the Company released results from this program; highlights include: • 161.86 metres at 1.29 grams of gold and 8.0 grams of silver per tonne; and • 86.70 metres at 1.03 grams of gold and 6.0 grams of silver per tonne. All of the 11 holes from the winter drill program intersected mineralization and have successfully confirmed near-surface, potentially bulk-mineable gold and silver mineralization. A significant number of the holes ended in mineralization.Based on the success of the winter drill program, the Joint Venture initiated sampling of over 22,000 metres of historic core and approved an additional 4,000 metre drill program which was initiated early in the fourth quarter. Claude Resources Inc. Page 2 Management’s Discussion and Analysis (in millions of CDN dollars, except as otherwise noted) Improving Operating Margins at the Seabee Operation The Company will continue to focus on the profitability of the Seabee Operation through a combination of improved grade control, cost controls and developing the production profile at lower cost satellite ore bodies, including Santoy 8. The Santoy 8 Gold Project received Ministerial Approval and the Operating Permits necessary to advance it to production and, during the second quarter, the Company began processing ore from the Santoy 8 deposit.A commercial production decision for Santoy 8 is expected during the first quarter of 2011.Over the life of mine plan for the Seabee Operation, the Company anticipates the Santoy 8 Project to provide up to 50 percent of the overall feedstock to the Seabee Operation’s central Milling Facility and anticipates this contribution to be a positive catalyst in improving production and lowering unit operating costs at the Seabee Operation. Financial Capacity During the first half of each year, the Company’s cash outflow is significant because of the Seabee Operation’s winter ice road resupply which includes restocking diesel, propane and other large consumables as well as the continued upgrading of the mining fleet and mine infrastructure.For the remainder of 2010, Claude will remain focused on further improving its Balance Sheet, maintaining an appropriate cash balance and continuing to maintain access to financial markets. Strategically Attractive and Accretive Transactions During the first quarter of 2010, the Company completed a reorganization of its working interest in the Amisk Gold Property.After acquiring the balance of the interests held by Cameco and Husky Oil, the Company finalized the sale of a 35 percent interest in the property to St. Eugene Mining Corporation Ltd.The acquisition of the 65 percent controlling interest in the Amisk Gold Property is consistent with Claude’s strategy to focus on exploration and developing gold assets in mining friendly jurisdictions. Shareholder Value At September 30, 2010, shares of Claude closed at $1.56 (September 30, 2009 - $0.80); on the NYSE Amex, Claude’s shares closed at U.S. $1.54 on September 30, 2010 (September 30, 2009 - U.S. $0.74).Despite the significant improvement in share price, Management remains focused on ensuring that the underlying value of the Company’s assets is appropriately reflected in its share price during 2010 and beyond. The Company is continuing with its strategy of becoming a pure gold play through the continued divestitures of its non-core oil and natural gas assets, all the while remaining open to potentially accretive transactions in the gold industry that will further increase shareholder value.During the third quarter of 2010, Claude completed the sale of its Nipisi property and the related petroleum and natural gas interests for gross proceeds of $6.2 million.Concurrent with the completion of the sale of this non-core asset, the Company announced an offer to prepay its 12 percent senior secured debentures; this offer to prepay expires on January 5, 2011.The Company remains focused on maintaining a strong Balance Sheet to ensure the continuation of the Madsen, Seabee and Amisk exploration programs. Management anticipates increasing shareholder value by improving margins through a combination of increased production, lower cost satellite deposits and milling higher grade ore at the Seabee Operation.Significant exploration upside potential also exists at the Company’s Madsen, Seabee and Amisk Properties. With the support of a major improvement in gold price, strong working capital, a significantly expanded resource base at Madsen, improving grade at Seabee Deep, the contribution of Santoy 8 to the Seabee Operation’s central Milling Facility and the size potential at the Amisk Gold Property, Claude is well positioned to further execute its strategy of discovering, developing and producing gold in established politically safe Canadian mining and exploration districts. Claude Resources Inc. Page 3 Management’s Discussion and Analysis (in millions of CDN dollars, except as otherwise noted) Exploration Results Claude continued its aggressive exploration and development strategy during the third quarter of 2010.Exploration at the Seabee Operation during 2010 has focused on the initiation of development from the Santoy 8 ore body as well as continued drilling in the Santoy and Seabee North regions.At the Amisk Gold Property, exploration continued during the third quarter with sampling of in excess of 22,000 metres of historic core.Based on the 2010 winter drilling and preliminary results from the summer sampling program, an expanded budget was approved and a 4,000 metre fall drill program commenced. Surface drilling at Madsen continued to yield encouraging results from the Austin East and Starratt Olsen targets while shaft dewatering and rehabilitation continued towards a planned Phase II underground drill program, anticipated to begin early in the first quarter of 2011. All exploration activities were carried out under the direction of Qualified Persons, Brian Skanderbeg, P. Geo., Vice President Exploration and Philip Ng, P. Eng., Vice President Mining Operations. Madsen Project The Madsen Project comprises over 10,000 acres (4,000 hectares) and, having produced in excess of 2.4 million ounces, is the third largest gold producer in the Red Lake camp in Ontario, Canada.Infrastructure includes a fully functional 500 ton per day mill, 4,000 foot deep shaft and permitted tailings facility. During the third quarter of 2010, exploration drilling focused on testing the extension of the Austin Tuff east of the Madsen Shaft, the depth continuity of the Starratt Olsen Deposit and the depth continuity of the McVeigh Tuff. At Austin East, an extension of the Austin Tuff, a 9 hole program wrapped up in early December 2009.Weak to strong, tuff-style mineralization was intercepted in multiple zones in all holes.Results of the program, which were released during the first quarter of 2010, yielded an average of 2.60 metres at 12.51 grams of gold per tonne, consistent with historic mining grades and widths from the Austin Tuff.Based on results from the program, a further 18 holes were completed in 2010 to test the system at depth and along strike to the east.Assay results will be evaluated as received and will be used as a guide for future drill programs. Mining at Starratt-Olsen ceased in 1956 at a depth of approximately 2,000 feet.Historic drilling shows continuity of the system at depth. The ore shoots are interpreted to be the strike extension of the Austin and McVeigh tuffs, three kilometres to the southwest.During the second and third quarters, four holes were completed testing the plunge continuity of the shoots.Assays are being reviewed with a view to planning future exploration. Initiated from the 10th level in December of 2008, the Phase I underground program included testing of the plunge extension of the 8 Zone as well as conceptual targets along the 8 Zone shear system.Results from Phase I deep drilling of the 8 Zone Trend demonstrated down plunge continuity to 450 feet below the 27th level with multiple holes returning strong visible gold associated with intensely silicified, biotite-altered basalt. See Table 1 for highlights of Phase I of the 8 Zone drill program.Step-out drilling to the east and west confirmed the development of favorable 8 Zone structure and stratigraphy. The system remains open down plunge and along strike to the east and west.Phase II of the underground 8 Zone drill program is planned to initiate from the 16th level in the first quarter of 2011. Claude Resources Inc. Page 4 Management’s Discussion and Analysis (in millions of CDN dollars, except as otherwise noted) Table 1: Highlights from Phase I of the 8 Zone drill program at the Madsen Mine, Ontario. Hole ID From (m) To (m) Au (g/t) Length (m) Au (oz/ton) Length (ft) Visible Gold Noted MUG-08-01 ü MUG-09-02b ü MUG-09-03 (incl) ü ü MUG-09-04 (incl) ü ü MUG-09-05 (incl) ü ü Figure 1: Madsen Mine Cross Section Following 20 months of compilation of historic data, SRK finalized an independent National Instrument 43-101 mineral resource evaluation for the Madsen Mine. This mineral resource evaluation was based on historical exploration and mining data, Phase I underground drilling as at September 27, 2009 and geological and resource modeling.The resource evaluation was undertaken on the four separate zones, Austin, South Austin, McVeigh and 8 Zone that comprise the Madsen Gold Mine.The National Instrument 43-101 Technical Report was filed on January 20, 2010. Claude Resources Inc. Page 5 Management’s Discussion and Analysis (in millions of CDN dollars, except as otherwise noted) Table 2: Consolidated Mineral Resource Statement (1) for the Madsen Mine, Ontario. Resource Class Zone Tonnes Grade (g/tonne) Grade (oz/ton) Contained Gold (oz) Indicated Austin South Austin McVeigh Zone 8 Total Inferred Austin South Austin McVeigh Zone 8 Total Mineral resources are not mineral reserves and do not have demonstrated economic viability. All figures have been rounded to reflect the relative accuracy of the estimates. Reported at a cut-off grade of 5.0 g/t gold based on U.S.$1,000 per troy ounce of gold and gold metallurgical recoveries of 94 percent. Figure 2: Madsen Property Overview The Company’s Madsen shaft de-watering and rehabilitation program remains a top priority for Management.During the third quarter, repairs to the shaft compartments were safely completed to below the 16th level; de-watering is continuing and is approximately 80 feet below the 16th level.The 8 Zone Trend hosts the past-producing 8 Zone and is highly prospective for future high grade discoveries. The 16th level provides the ideal drill platform to explore both at depth as well as the strike potential of this 8 Zone Trend. The Phase II underground drill program on the 8 Zone Trend at Madsen will continue once the 16th level is de-watered and drill chambers have been established; this is anticipated to be during the first quarter of 2011. Claude Resources Inc. Page 6 Management’s Discussion and Analysis (in millions of CDN dollars, except as otherwise noted) Seabee Operation The Seabee Operation includes 14,400 hectares and is comprised of four mineral leases and extensive surface infrastructure. During the second quarter of 2010, exploration efforts focused on continued development of the Santoy 8 Project and continued exploration of the Seabee North and Santoy regions. Figure 3: Seabee Property showing significant gold deposits and occurrences. Santoy Region The Santoy 8 Project is located approximately 14 kilometres east of the Seabee Operation’s central Milling Facility and is accessed via an all-weather road.Gold mineralization is hosted in siliceous, skarnified, shear structures with sulfide-chlorite-quartz veins and in silicified granitoid sills.The mineralized lenses dip moderately to steeply eastward and are interpreted to be amenable to bulk mining techniques.Gold mineralization of the Santoy 8 ore lens occurs over a strike length of 600 metres, a depth of 350 metres and remains open along strike and down plunge to the north.The Santoy 8E ore lens has been intercepted over a strike length of 200 metres, depth of 250 metres and remains open along strike and down plunge to the north.True thickness of the Santoy 8 deposits varies from 1.5 metres to 15 metres. During the third quarter, Claude continued underground development and advanced the Santoy 8 Project towards commercial production. As at December 31, 2009, the mineral reserves at Santoy 8 are 177,328 tonnes at 7.02 grams of gold per tonne (40,015 ounces), measured and indicated mineral resources consist of 545,625 tonnes at 8.98 grams of gold per tonne (157,529 ounces) and inferred mineral resources are 391,500 tonnes at 8.10 grams of gold per tonne (101,955 ounces). The upgrading of the resource model was the Company's first step in the transition from exploration through bulk sampling to commercial production at the Santoy 8 deposits. Claude Resources Inc. Page 7 Management’s Discussion and Analysis (in millions of CDN dollars, except as otherwise noted) Exploration during the third quarter in the Santoy region continued with a drill program targeting the Santoy Gap.The program was designed to test the Santoy shear system between the Santoy 7 and 8 Deposits as well as the down plunge continuity of the Santoy 8 and 8E deposits.Historic drill testing of the shear system has focused on relatively shallow drill holes with 200 metre spacings.Results from the summer program are expected to be available in the fourth quarter. Amisk Gold Property The Amisk Gold Property (Figure 4) is located in the Flin Flon-Snow Lake Greenstone Belt.The property is host to the Amisk-Laurel Gold Deposit, the past-producing Monarch Mine as well as a large number of gold occurrences and prospects. Extensive historic exploration from 1983 through 1998, including significant surface and underground drilling and bulk sampling, was completed by Saskatchewan Mining Development Corporation, Hudson Bay Mining and Smelting, Husky Oil and Claude.The property remained largely dormant from 1998 through 2010. Claude is the operator of a 65:35 Joint Venture with St. Eugene Mining Corporation.The Joint Venture Agreement covers an area of 13,644 of the hectares.During 2010, a $2.1 million exploration program is being completed on the Amisk-Laurel Gold Deposit, focused specifically expanding the deposit and evaluating the bulk mining potential of the system. Figure4: Amisk Gold Property During the second quarter, an 11 hole, 2,300 metre winter drill program on the Amisk Gold Property was completed.The program tested the western extension of the Amisk-Laurel Gold Deposit as well as validated historic drill data in the core of the deposit.Assays from this program have been received; Table 3 presents results from the 2010 Amisk-Laurel Gold Deposit winter drill program.All of the 11 holes from the winter drill program intersected mineralization and have successfully confirmed near-surface, potentially bulk-mineable gold and silver mineralization.A significant number of the holes ended in mineralization. Claude Resources Inc. Page 8 Management’s Discussion and Analysis (in millions of CDN dollars, except as otherwise noted) Table 3: Intercepts from the 2010 Amisk-Laurel Gold Deposit Winter Drill Program Hole Easting Northing Az/Dip From (m) To (m) Length (m) Au (g/t) Ag (g/t) AL-10-271 180/-55 AL-10-272 180/-55 AL-10-273 180/-55 AL-10-274 180/-45 incl AL-10-274 180/-45 incl AL-10-275 64/-45 incl incl incl AL-10-276 180/-65 AL-10-276 180/-65 incl AL-10-277 215/-65 incl incl AL-10-278 180/-45 incl AL-10-279 215/-45 incl AL-10-280 180/-45 AL-10-281 180/-65 AL-10-281 180/-65 incl incl incl Note: Intervals noted are intercepted width not true wide, have been calculated using a 0.3 g/tonne cut-off and are uncut. They may include internal dilution. Based on the positive results from the second quarter drill program, a summer program that included the sampling of greater than 22,000 metres of historic core was undertaken.Historic exploration considered underground mining only; as such, only high grade intervals had been sampled.Results from this program are anticipated in the fourth quarter.In addition, the Joint Venture has approved a 4,000 metre drill program to evaluate the strike and dip extensions of the Amisk Gold Deposit.The program was initiated early in the fourth quarter. To date the Company has tested a strike length of 550 metres, with the potential to expand the system to the west, southwest and down dip to the northeast, as noted below in Figure 5.Claude anticipates completing an evaluation of the bulk mining potential of the system utilizing data from the 2010 exploration program and from re-sampled historic core. Claude Resources Inc. Page 9 Management’s Discussion and Analysis (in millions of CDN dollars, except as otherwise noted) Figure 5: Surface Projection of the Amisk-Laurel Gold Deposit Quality Assurance and Quality Control Procedures Rigorous quality assurance and quality control procedures have been implemented including the use of blanks, standards and duplicates.Geochemical analyses were submitted to TSL Laboratory in Saskatoon, Saskatchewan, ALS Chemex, Vancouver and or the Seabee minesite lab.The former two laboratories are ISO approved. Core samples were analyzed by a 30 gram gold fire assay with an atomic absorption and gravimetric and or screen fire finish. Intercepts are reported as drilled widths and range from 65 percent to 90 percent of true widths. Claude Resources Inc. Page 10 Management’s Discussion and Analysis (in millions of CDN dollars, except as otherwise noted) 2010 Mining Operations Results Seabee Operation For the quarter ended September 30, 2010, Claude processed 62,242 tonnes of ore at the Seabee Operation’s central Milling Facility with a grade of 6.76 grams of gold per tonne (Q3 2009 - 70,700 tonnes at 6.53 grams of gold per tonne). Produced ounces for the period decreased by nine percent to 12,931 ounces from 14,180 ounces in Q3 2009.Sales volume for the quarter was 12,081 ounces of gold compared to 12,085 ounces of gold in Q3 2009, relatively unchanged period over period. For the nine months ending September 30, 2010, Claude milled 146,803 tonnes at a grade of 7.56 grams of gold per tonne (YTD 2009 - 176,174 tonnes at 6.01 grams of gold per tonne).Produced ounces were 34,054 (YTD 2009 - 32,528) with mill recoveries of 95.5 percent (YTD 2009 - 95.6 percent).These results are largely attributable to the 26 percent improvement in grade.Gold sales volume for the first nine months of the year improved eight percent to 33,159 ounces from 30,608 for the same period in the prior year.These results are in line with Management’s previous guidance of 46,000 to 50,000 ounces of gold production for the full year 2010. Claude views the Santoy 8 Project as a key driver in the expansion of the Seabee Operation and in lowering unit operating costs and increasing production over the life of mine plan.Early in the second quarter, the Santoy 8 Project received Ministerial Approval and the Operating Permits necessary to advance it to production.Forecast production from the Santoy 8 Mine is expected to deliver 100 tonnes of ore per day to Seabee’s central Milling Facility in the fourth quarter, gradually increasing to 500 tonnes per day by 2013.With the Santoy 8 Mine nearing a commercial production decision, the Company is continuing to demonstrate its capacity to effectively grow the Seabee Operation from discovery, to development and then to production.Furthermore, Claude is well positioned to execute on the expansion of its production profile and lowering unit costs over the next several years. Figure 6: Seabee Operation Annual Production and 2010 Forecast Production Claude Resources Inc. Page 11 Management’s Discussion and Analysis (in millions of CDN dollars, except as otherwise noted) Table 4: Seabee Operation Gold Production and Costs Statistics Three Months Three Months Nine Months Nine Months September 30 September 30 September 30 September 30 Tonnes Milled (1) Head Grade (grams per tonne) Recovery (%) % Gold Produced (ounces) (1) Gold Sold (ounces)(2) Operating Expenses (CDN$ million) $ Cash Operating Costs (CDN$/oz) (3) $ Cash Operating Costs (US$/oz) (3) $ Includes ounces produced and tonnes milled from Santoy 8 and from the Porky Lake bulk sample. 2010 statistics exclude ounces sold from Santoy 8 as this project has not yet been declared in commercial production; for the same reason, 2009 statistics exclude ounces from the Porky Lake bulk sample. For an explanation of non-GAAP performance measures refer, to “Non-GAAP Performance Measures”. During 2010, Claude is planning in excess of 50,000 metres of underground in-fill and exploration drilling at Seabee Deep and Santoy 8 to replace 2010 production.Drilling will be used to evaluate down plunge extensions of the 2b and 2c Seabee ore shoots, hanging wall mineralization and targets east of the present mining areas. During the first nine months of 2010, Claude has completed approximately 36,000 metres of the planned 50,000 metres of diamond drilling from Santoy 8 and underground operations at Seabee Deep.Drill intercepts continue to define higher grade ore shoots out of the 2b and 2c zones at depth and along strike.Highlights from the drill program at Seabee Deep include: • 46.06 grams of gold per tonne (uncut) over 4.3 metres true width (hole U10-631); • 15.90 grams of gold per tonne (uncut) over 6.3 metres true width (hole U10-629); • 39.27 grams of gold per tonne (uncut) over 2.1 metres true width (hole U10-632); and • 30.63 grams of gold per tonne (uncut) over 2.0 metres true width (hole U10-627). These outstanding drill intercepts from the core of Seabee Deep continue to represent a near term opportunity to enhance production grades and improve operating margins at the Seabee Operation during 2010 and beyond. The Mineral Reserves and Mineral Resources estimates are conducted under the direction of Qualified Persons, Philip Ng, P.Eng., Vice President Mining Operations and Brian Skanderbeg, P.Geo., Vice President Exploration. Health, Safety and the Environment Throughout 2010, Management has continued to improve the Company’s performance in matters related to Health, Safety and the Environment by expanding Claude’s Safety, Training and Environmental Departments as well as retaining external professionals to conduct regular external reviews of work practices and workplaces.Claude is committed to reach “Zero Injury” and “Zero Environmental Exceedence” and as such, the Company established an operational objective of reducing these incidents by 25 percent annually since 2008.The Company is on track to meeting these established targets in both areas. During the first nine months of 2010, external consultants continued to conduct external bi-monthly reviews of the Seabee Operation to mitigate potential inadvertent discharges to the environment.In addition, the Company has deployed nearly $1.0 million of assets for advanced filtration and effluent processing systems at its Seabee Operation for the betterment of the local environment.Management continues to focus on strengthening its operational team and management systems to improve performance in matters related to health, safety and the environment. Claude Resources Inc. Page 12 Management’s Discussion and Analysis (in millions of CDN dollars, except as otherwise noted) Management believes the success of the Company in these critical areas will place Claude in a position to be recognized as a Corporate leader in matters related to Health, Safety and the Environment. Financial Results of Operations The Company reports its results of operations based on Canadian Generally Accepted Accounting Principles (“GAAP”).All references to per-share amounts pertain to diluted net earnings per share. Financial For the quarter ended September 30, 2010, the Company recorded net earnings of $4.3 million, or $0.03 per share.This compares to a net loss of $0.4 million for the same period in 2009, or $0.00 per share. For the nine months ended September 30, 2010, the Company recorded net earnings of $4.4 million, or $0.03 per share, after a $1.6 million non-cash recovery related to income tax benefits arising from the issuance of flow-through shares during 2009 and a $1.1 million gain relating to the Company’s sale of its Alberta oil and natural gas assets.This compares to a net loss of $5.3 million, or $0.05 per share, for the comparable period in 2009. Revenue Gold revenue from the Company’s Seabee Operation for the quarter ended September 30, 2010 increased 24 percent to $15.7 million from $12.7 million reported in the third quarter of 2009.With consistent gold sales volume (Q3 2010 - 12,081 ounces; Q3 2009 - 12,085 ounces), the increase noted was a result of improved Canadian dollar gold prices realized (Q3 2010 - $1,296 (U.S. $1,247); Q3 2009 - $1,051 (U.S. $958)). Gold revenue for the first nine months of 2010 increased 23 percent to $41.1 from $33.3 million reported in the first nine months of 2009.This increase was attributable to higher gold sales volume (2010 - 33,159 ounces; 2009 - 30,608 ounces) and a 14 percent improvement in Canadian dollar gold prices realized: YTD 2010 - $1,238 (U.S. $1,195); YTD 2009 - $1,089 (U.S. $931). Figure 7: Average Gold Price (London PM Fix - U.S. $) Claude Resources Inc. Page 13 Management’s Discussion and Analysis (in millions of CDN dollars, except as otherwise noted) Expenditures For the three months ended September 30, 2010, total mine operating costs were $8.2 million, up 11 percent from the $7.4 million reported for the same period in 2009.During the first nine months of 2010, mine operating costs of $25.2 were 15 percent higher period over period.The increases in mine operating costs are primarily attributable to increased spending in the areas of Labour, Safety and Environment. Total Canadian dollar cash cost per ounce for the third quarter of 2010 increased 11 percent to CDN $681 (U.S. $656) per ounce from CDN $614 (U.S. $560) in the third quarter of 2009.This result was attributable to increased operating costs.Year to date in 2010, total cash cost per ounce has increased by six percent to CDN $761 (U.S. $735) per ounce from CDN $720 (U.S. $615).During the first nine months of 2010, cash operating cost per ounce was negatively impacted by a 20 day shut down during the first quarter of 2010. Table 5: Total Cash Costs per Gold Ounce Sold (1) Three months ended Nine months ended September 30 September 30 September 30 September 30 Cash operating cost (CDN$ thousands) $ Divided by ounces sold (2) Total cash cost per ounce (CDN$) $ CDN$ Exchange Rate Total cash cost per ounce (US$) $ Cash cost per gold ounce sold is a non-GAAP performance measure.For an explanation of non-GAAP performance measures, refer to “Non-GAAP Performance Measures”. 2010 statistics exclude ounces sold from Santoy 8 as this project has not yet been declared in commercial production; for the same reason, 2009 statistics exclude ounces sold from the Porky Lake bulk sample. Depreciation, Depletion and Accretion During the third quarter of 2010, depreciation, depletion and accretion was $3.7 million, a 33 percent decrease from the $5.5 million reported for the comparable period in 2009.For the nine months ended September 30, 2010, depreciation, depletion and accretion was $11.3 million, a 25 percent decrease from the $15.0 million report year to date in 2009.These results were due to decreased broken and milled tonnes in addition to higher reserve tonnes at the Seabee Operation. General and Administrative Expense For the three months ended September 30, 2010, general and administrative costs of $1.0 million were 43 percent higher than the $0.7 reported in the third quarter of 2009.For the first nine months of 2010, general and administrative costs of $3.1 million were 15 percent higher than the $2.7 million reported for the comparable period in 2009. Income Taxes The first quarter income tax recovery of $1.6 million was the estimated income tax benefit arising from the issuance of flow-through common shares in 2009 and the subsequent renouncement of those expenditures in 2010.As there were no flow-through shares issued in 2008, there is no similar benefit for 2009. Liquidity and Financial Resources The Company monitors its spending plans, repayment obligations and cash resources on a continuous basis with the objective of ensuring that there is sufficient capital within the Company to meet business requirements, after taking into account cash flows from operations and the Company’s holdings of cash and cash equivalents.The Company’s typical cash requirement over the first and second quarters of each year is significant because of the Seabee Operation’s winter ice road resupply, which includes restocking diesel, propane and other large consumables as well as the continued upgrading of the mining fleet and mine infrastructure. Claude Resources Inc. Page 14 Management’s Discussion and Analysis (in millions of CDN dollars, except as otherwise noted) The Company’s cash position at September 30, 2010 was $6.9 million (December 31, 2009 - $ 11.9 million), including $4.4 million of Restricted cash.In addition, the Company has access to an unused line of credit in the amount of $3.5 million.During the quarter, 557,284 common share broker warrants were exercised with a strike price of $0.83 per warrant for gross proceeds of $0.5 million.Subsequent to the Balance Sheet date, 4,299,550 common share purchase warrants with a strike price of $0.90 per warrant were exercised for gross proceeds of $3.9 million. At September 30, 2010, the Company had working capital of $21.1 million (December 31, 2009 - $28.5 million).Included in working capital at September 30, 2010 are demand loans of $3.0 million (December 31, 2009 ($4.6 million); these loans have been classified as current liabilities due to their demand feature.The decrease in working capital was attributable to: continued capital investment in the Company’s Mineral properties; a decrease in Accounts receivable, attributable to the timing and receipt of gold sales; and an increase in Accounts payable.These items were offset by: an increase in Inventories and stockpiled ore, attributable to the annual winter road resupply at the Company’s Seabee Operation; and payments on Demand loans outstanding. Table 6: Working Capital and Current Ratios Percent Increase In thousands of CDN dollars Sept 30 Dec 31 (Decrease) Current assets ) (9 ) Current liabilities 1 31 Working capital ) ) Current ratio ) ) Third quarter earnings before interest, taxes, depreciation and amortization (“EBITDA”) (1) was $6.5 million (Q3 2009 - $4.5 million).For the first nine months of 2010, EBITDA was $12.5 million (YTD 2009 - $8.6 million). For an explanation of non-GAAP performance measures, refer to “Non-GAAP Performance Measures”. Investing Mineral property expenditures during the first nine months of 2010 were $26.2 million, a $5.9 million increase from the same period in 2009. Year to date, expenditures were comprised of the following: Seabee Mine development of $7.2 million; exploration costs, focusing on the Madsen, Santoy 8, Seabee North and Amisk Gold Property exploration projects, of $11.9 million; and property, plant and equipment additions of $7.1 million. Property, plant and equipment additions include mining equipment, camp infrastructure and tailings management facility expansion. Financing Financing activities during the first nine months of 2010 included the completion and filing of a short form prospectus dated January 28, 2010.The prospectus qualified the distribution of the 12,000,000 units issuable upon exercise or deemed exercise of the 12,000,000 special warrants that were issued on December 30, 2009. Each unit is comprised of one common share of Claude and one-half of one common share purchase warrant. Each purchase warrant entitles its holder to acquire one common share of Claude at a price of $1.75 until December 30, 2011.The net proceeds of the Offering will be used to fund the continued exploration of the Madsen Project and for general corporate purposes.Financing activities also included the issuance of 430,395 common shares (Q1 2009 - 421,056 common shares) pursuant to the Company’s Employee Share Purchase Plan.A total of 557,284 common share broker warrants were exercised and an additional 340,999 common shares were issued due to the exercise of stock options pursuant to the Company’s Stock Option Plan. Claude Resources Inc. Page 15 Management’s Discussion and Analysis (in millions of CDN dollars, except as otherwise noted) During the third quarter and first nine months of this year, the Company repaid $0.5 million and $1.6 of its demand loans outstanding, respectively.The proceeds and repayments of capital lease obligations relate primarily to production equipment. Capital Structure The Company’s objective when managing capital is to safeguard its ability to continue as a going concern so that it can continue to provide adequate returns to shareholders and benefits to other stakeholders.The Company manages the capital structure and makes adjustments to it in light of changes in economic conditions and the risk characteristics of the underlying assets.In order to maintain or adjust the capital structure, the Company may issue new shares through private placements, sell assets or incur debt.The Company is not subject to externally imposed capital requirements. The Company utilizes a combination of short-term and long-term debt and equity to finance its operations and exploration. The Capital structure is as follows: Table 7: Schedule of Capital Structure of the Company Capital Structure September 30 December 31 In thousands of CDN dollars Interest Maturity Demand loan # 1 5.99% Feb/2010 $ - $ Demand loan # 2 Prime + 1.50% Aug/2011 Demand loan # 3 4.55% Nov/2010 Debenture 12.00% May/2013 Total debt $ $ Less: cash, cash equivalents and restricted cash Net debt Shareholders’ equity $ $ Total debt to capital Short-term debt facilities include access to a $3.5 million operating line of credit which had not been drawn on at quarter-end. Derivative Instruments and Hedging Activities To mitigate the effects of price fluctuations in revenue, Claude may undertake hedging transactions, from time to time, in respect of the price of gold and foreign exchange rates.At September 30, 2010, the Company had outstanding derivative instruments in the form of forward gold sales contracts relating to 2010 production totaling 5,380 ounces.The market value loss inherent in these contracts is $0.4 million. Contractual Obligations At September 30, 2010, there were no significant changes to the Company’s contractual obligations from those reported in the Management’s Discussion and Analysis for the year ended December 31, 2009. Balance Sheet The Company’s total assets were $234.3 million at September 30, 2010, compared to $229.4 million at December 31, 2009.The $4.9 million net increase was comprised primarily of the following: increases of $4.4 million in Restricted cash - a result of net proceeds from the sale of the Company’s Nipisi oil and natural gas assets being placed in trust until the debenture redemption period of 90 days is complete; $1.0 million in Inventories and stockpiled ore - a result of the annual winter ice road resupply whereby the Company purchases consumable items utilized by the Seabee Operation; $15.0 million in Mineral properties; $0.9 million in Investments; and $0.7 million in Restricted promissory notes.These increases were offset by decreases of $9.5 million in Cash and cash equivalents, a result of payments associated with the annual winter ice road resupply; $0.6 million in Accounts receivable associated with the timing and receipt of gold sales; and $1.4 million in Interest receivable on the restricted promissory note, a result of the interest earned during 2009 being used to satisfy the Royalty obligation incurred during 2009. Claude Resources Inc. Page 16 Management’s Discussion and Analysis (in millions of CDN dollars, except as otherwise noted) Total liabilities were $119.6 million at September 30, 2010, relatively unchanged from December 31, 2009.This result was attributable to increases of: $3.6 million of Accounts payable and accrued liabilities; and $0.7 million in Royalty Obligations.These increases were offset by decreases of $1.3 million in Interest payable on royalty obligations offset using the interest received from the restricted promissory notes; and $1.6 million in the Company’s Demand loans payable. Shareholders’ equity increased by $4.6 million to $114.7 million at the end of the third quarter of 2010, from $110.1 million at December 31, 2009. This is mainly attributable to a decrease in Share capital due to the renunciation of flow-through shares offset by the exercise of common share broker warrants and stock options, a $4.4 million increase to retained earnings and a $0.3 million increase to Accumulated other comprehensive income. Comprehensive income consists of net income, together with certain other economic gains and losses that are collectively referred to as “other comprehensive income (loss)” or “OCI” and are excluded from the income statement.In the third quarter of 2010, other comprehensive income increased to $0.4 million (December 31, 2009 - ($0.03 million) due to mark to market gains relating to certain of the Company’s available-for-sale investments. Selected Quarterly Financial Data Table 8: Summary financial and operating data for the Company’s last eight quarters Sept 30 Jun 30 Mar 31 Dec 31 Sept 30 Jun 30 Mar 31 Dec 31 Unaudited Gold sales ($ millions) Net earnings (loss) ($ millions) Net earnings (loss) per share (1) Average realized gold price (CDN$ per ounce) Average realized gold price (US$ per ounce) Ounces sold (2) Tonnes milled (3) Ounces produced (3) Grade processed (grams per tonne) Cash cost per ounce (4) (CDN$ per ounce) Cash cost per ounce (4) (US$ per ounce) EBITDA (4)($ millions) EBITDA (4) per share Weighted average shares outstanding (basic) CDN$/US$ Exchange Basic and diluted, calculated based on the number of shares issued and outstanding during the quarter. Excludes ounces sold from Santoy 8 as well as the Porky West 2009 bulk sample. Includes ounces produced and tonnes milled from Santoy 8 as well as the Porky West 2009 sample. For an explanation of non-GAAP performance measures, refer to “Non-GAAP Performance Measures”. The financial results for the last eight quarters reflect the following general trends: improving gold revenue over the periods; improvement in average realized gold prices; improving gold production; steadying cash costs per ounce - a result of mine operating costs being contained and higher gold sales volume.Results of the first quarter of 2010 and second quarter of 2009 were impacted by interruptions to operations as a result of required major maintenance to the Company’s mining fleet and Mill facilities. Claude Resources Inc. Page 17 Management’s Discussion and Analysis (in millions of CDN dollars, except as otherwise noted) Accounting Estimates Certain of the Company’s accounting policies require that Management make appropriate decisions with respect to the formulation of estimates and assumptions that affect the reported amounts of assets, liabilities, revenues and expenses.For a discussion of those estimates, please refer to the Company’s Management’s Discussion and Analysis for the year ended December 31, 2009, available at www.sedar.com. Risks and Uncertainties Risks and uncertainties related to economic and industry factors are described in detail in the Company’s Annual Information Form and remain substantially unchanged. Key Sensitivities Earnings from Claude’s gold operation are sensitive to fluctuations in both commodity and currency prices. The key factors and their approximate effect on earnings, earnings per share and cash flow, based on assumptions comparable to first quarter 2010 actuals, are as follows: Gold For a U.S. $10 movement in gold price per ounce, earnings and cash flow will have a corresponding movement of CDN $0.5 million, or $0.00 per share. For a $0.01 movement in the US$/CDN$ exchange rate, earnings and cash flow will have a corresponding movement of $0.6 million, or $0.00 per share. Assets Held For Sale and Related Operations During the third quarter of 2008, the Company announced plans to divest of its oil and natural gas assets, a non-strategic area of focus for Claude.Management undertook this strategy in order to unlock shareholder value attributable to these non-core assets, to minimize the need for equity issues and to focus on its core gold assets and business. As required by the Canadian Institute of Chartered Accountants (“CICA”) Handbook Section 3475 (Disposal of Long-Lived Assets and Discontinued Operations), the related oil and natural gas assets and liabilities have been reported as Assets held for sale and Liabilities related to assets held for sale in separate captions in the consolidated balance sheets and the related results of operations have been presented as operations held for sale in the consolidated statements of earnings (loss) and cash flows for all periods presented. Provided below is Management’s Discussion and Analysis as it relates to the Company’s oil and natural gas operations. In line with the Company’s strategy to exit non-strategic areas of its business, during the third quarter, Claude completed the divestiture of its Nipisi oil and natural gas property located in Alberta; gross proceeds from the sale were $6.2 million.The Company’s oil producing property in Saskatchewan was sold during the fourth quarter of 2009. Net oil, ngls and natural gas revenue for the quarter ended September 30, 2010 decreased to $0.2 million from $0.5 million reported for the comparable period in 2009. During the first nine months of 2010, net oil, ngls and natural gas revenue was $1.2 million, a decrease of 20 percent from the comparable period in 2009.These results are attributable to the disposition of the Company’s working interest shares in its Nipisi, Gainsborough and Birch Lake properties and normal production declines offset by an increase in petroleum prices realized. Claude Resources Inc. Page 18 Management’s Discussion and Analysis (in millions of CDN dollars, except as otherwise noted) Operating costs of $0.1 million during the third quarter of 2010 were unchanged from those reported during the comparable period in 2009.During the first nine months of 2010, operating costs of $0.7 million were relatively unchanged from the $0.6 million noted for the first nine months of 2009. Outstanding Share Data At September 30, 2010, there were 132,132,364 common shares outstanding.This compares to 118,478,686 common shares outstanding at December 31, 2009.During the first nine months of 2010, Claude completed and filed a short form prospectus dated January 28, 2010.The prospectus qualified the distribution of the 12,000,000 units issuable upon exercise or deemed exercise of the 12,000,000 special warrants that were issued on December 30, 2009. Each unit is comprised of one common share of Claude and one-half of one common share purchase warrant. Each purchase warrant entitles its holder to acquire one common share of Claude at a price of $1.75 until December 30, 2011.The Company also issued 430,395 common shares pursuant to the Company’s Employee Share Purchase Plan during the first nine months of 2010.An additional 340,999 common shares were issued due to the exercise of stock options pursuant to the Company’s Stock Option Plan and an additional 557,284 common shares were issued due to an exercise of broker warrants.Finally, the Company issued 325,000 shares to purchase a net profit interest located on a portion of the Seabee property.Subsequent to the balance sheet date, 4,299,550 common share purchase warrants and 25,000 stock options were exercised.At November 5, 2010, there were 136,456,914 common shares of the Company issued and outstanding. Outstanding Stock Options and Warrants At September 30, 2010, there were 3.9 million director, officer and key employee stock options outstanding with exercise prices ranging from $0.34 to $2.10 per share.This compares to 3.3 million director, officer, key employee and consultant stock options outstanding at December 31, 2009 with exercise prices ranging from $0.34 to $2.10 per share. Table 9: Schedule of Outstanding Stock Options and Average Exercise Price September 30, 2010 December 31, 2009 Number Average Price Number Average Price Beginning of period $ $ Options granted Options exercised ) ) Options lapsed ) ) End of period $ $ For options outstanding at September 30, 2010, the range of exercise prices, the number vested, the weighted average exercise price and the weighted average remaining contractual life are as follows: Weighted Average Option Price Outstanding Number Per Share Remaining Per Share Number Vested Exercise Price Life $
